Election/Restrictions
Claims 24-30, 34-40 & 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Election the articulated transmission shown at Figs. 3-7 & 11 (Species I) was made without traverse in the reply filed on May 25, 2022.

Information Disclosure Statement
The information disclosure statement filed August 6, 2020 was not considered because it only lists references considered in an earlier filed information disclosure statement.

Drawings
The drawings are objected to because the drawings fail to show:
A shaft centerline and a housing centerline as recited in claims 21, 22, 31, 32, 41 & 42.
A TTE that has floated as recited in claims 22, 32 & 42.
The articulated transmissions of claims 31-33, 41 & 42.  See also “non-illustrated embodiments” at paragraph 0082.
A housing recess as recited in claim 31.
A unitary torque transfer element free to slidably displace against a housing bearing surface as recited in claims 23, 33, 41 & 42
A unitary torque transfer element restrained by a shaft recess as recited in claims 23, 33, 41 & 42.
A unitary torque transfer element free to float and sliadably displace as recited in claims  41 & 42.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because the detailed description fails to describe details corresponding to the limitations of claims 22, 32 & 42.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 23 & 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 & 33 recite the limitation, “the TTE and corresponding ball . . . is a unitary workpiece [wherein the TTW receives the ball in a TTE recess]”.  There is no description or depiction of a unitary workpiece TTE having a recess, much less a recess that receives a ball.

Claims 22, 31-33, 41 & 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 22, 32 & 42 recite the limitation, “the TTEs [are free to slidably displace and] float at least generally radially”.  That which differentiates floating from slidable displacement is unknown.
Claims 31-33, 41 & 42 are directed to inventions that are not shown in the drawings.  Without such it is not possible to accurately determine the metes and bounds of the claims.

Allowable Subject Matter
Claim 21 is allowed because the prior fails to show or suggest an articulated transmission comprising every limitation of the claims.
Underwood, US 9,915,106 shows an articulated transmission comprising many of the limitations of the claims, but does not show or suggest a plurality of shaft recesses in shaft wings 46, or a housing recess in each house bearing surface 64.
Sonar, US 10,975,623 shows an articulated transmission comprising many of the limitations of the claims, but does not show or suggest a plurality of balls or  “TTEs” having spherical surfaces.
Each of Lavigne, Barnett and Berezovskii shows an articulated transmission comprising some of the limitations of the claims, but none shows or suggests a plurality of shaft wings extending radially from a shaft centerline.

Claims 22, 31, 32, 41 & 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679